DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “a carbon based coating havinq a first portion disposed on the inner top surface of the top surface of the rinq shaped body and a second portion disposed on the outer top surface of the top surface of the ring shaped body” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2013/0308681 to Yamawaku in view of United States Patent Application No. 2011/0006037 to Satoh et al is presented below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7-9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0308681 to Yamawaku in view of United States Patent Application No. 2011/0006037 to Satoh et al.
In regards to Claim 1, Yamawaku teaches a process kit ring/focus ring 115 Fig. 12 for a substrate support 12 of a plasma etch chamber 11 Fig. 1 [0052], the ring comprising: a ring shaped body 115T having an inner diameter and an outer diameter, the ring shaped body comprising: a top surface having an inner top surface and an outer top surface; an inner portion extending from the inner diameter along the inner top surface; and an outer portion extending from the outer diameter along the outer top surface to the inner portion; and a carbon based coating (as it is silicon carbide [0118]) havinq a first portion disposed on the inner top surface of the top surface of the rinq shaped body and a second portion disposed on the outer top surface of the top surface of the ring shaped body, wherein the carbon based coating along the inner top surface is thicker than the carbon based coating on the outer top surface [0050-0126], as shown in the annotated copy of Fig. 12 below:

    PNG
    media_image1.png
    318
    919
    media_image1.png
    Greyscale

Yamawaku does not expressly teach that the that the first portion of the carbon based coating is more dense.
Satoh teaches a focus ring 25 Fig. 3, that is made out of silicon carbide [0039] and that at the stepped or inner portion of the ring can have microcracks formed that forms the generation of particles and that the best way to removing the fragmental layer can be done by recrystallizing the SiC by heating the surface of 25h or pre-treatment and then liquid chemical treatments and then polishing said layer to create a dense layer in that portion that does not change the size of the step/layer [0047-0055], thus preventing the form of particles that are formed in 25h [0022-0079].

    PNG
    media_image2.png
    315
    464
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, to have modified the stepped SiC portion of the ring of Yamawaku by making the stepped or cracked portion heated and then polished to create a dense layer, as per the teachings of Satoh. One would be motivated to do so for the predictable result of preventing the form of particles that are usually created at the stepped portion of the focus ring. See MPEP 2143 Motivation A. 
The resulting apparatus fulfills the limitations of the claim, as the inner/first portion of the carbon based coating on the step is more dense. 
In regards to Claim 9, Yamawaku teaches substrate support 12 Fig. 1 for a plasma etch chamber 11 Fig. 1 [0052], the substrate support comprising: a support body (body of 12), the support body having a top surface 12 suitable for supporting a substrate thereon; an electrode disposed in the support body (as 12 is powered by high frequency power source 18 [0056]); an edge ring 25 disposed on the top surface of the support body, the edge ring further comprising: a ring shaped body 115T having an inner diameter and an outer diameter, the ring shaped body comprising: a top surface having an inner top surface and an outer top surface; an inner portion extending from the inner diameter along the inner top surface; and an outer portion extending from the outer diameter along the outer top surface to the inner portion; and a carbon based coating (as it is silicon carbide [0118]) havinq a first portion disposed on the inner top surface of the top surface of the rinq shaped body and a second portion disposed on the outer top surface of the top surface of the ring shaped body, wherein the carbon based coating along the inner top surface is thicker than the carbon based coating on the outer top surface [0050-0126], as shown in the annotated copy of Fig. 12 below:

    PNG
    media_image1.png
    318
    919
    media_image1.png
    Greyscale


Yamawaku does not expressly teach that the that the first portion of the carbon based coating is more dense.
Satoh teaches a focus ring 25 Fig. 3, that is made out of silicon carbide [0039] and that at the stepped or inner portion of the ring can have microcracks formed that forms the generation of particles and that the best way to removing the fragmental layer can be done by recrystallizing the SiC by heating the surface of 25h or pre-treatment and then liquid chemical treatments and then polishing said layer to create a dense layer in that portion that does not change the size of the step/layer [0047-0055], thus preventing the form of particles that are formed in 25h [0022-0079].

    PNG
    media_image2.png
    315
    464
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, to have modified the stepped SiC portion of the ring of Yamawaku by making the stepped or cracked portion heated and then polished to create a dense layer, as per the teachings of Satoh. One would be motivated to do so for the predictable result of preventing the form of particles that are usually created at the stepped portion of the focus ring. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim, as the inner/first portion of the carbon based coating on the step is more dense. 
In regards to Claims 5 and 13, Yamawaku teaches the ring shaped body is of a single mass of material, as shown in Fig. 12.
In regards to Claims 7 and 15, Yamawaku in view of Satoh do not expressly teach the carbon based coating is formed from process gasses comprising 02 and SiCI4.  
However, the resulting coating, comprised of carbon, would be expected to be the same or substantially the same as Yamawaku in view of Satoh. Moreover, applicant has not demonstrated that the claimed product-by-process limitations necessarily result in structural or compositional features not met by the teachings and suggestions of Yamawaku in view of Satoh as having process gases such as 02 and SiCl4 does not mean the structure of carbon is different nor are there structural limitations in the claims that would indicate residual 02 and SiCl4 in the coating. Hence, absent evidence to the contrary, the claimed articles are presumed be anticipated by and/or rendered obvious by those of Yamawaku in view of Satoh.
In regards to Claim 8, Yamawaku teaches the ring shaped body further comprises: a bottom surface, wherein the bottom surface does not have the carbon based coating, as shown in Fig. 12.
In regards to Claim 16, Yamawaku teaches the ring shaped body further comprises: a lip disposed on the inner portion and configured to support a substrate thereon (as shown in the step of 25 in Fig. 1), and a bottom surface extending across both the inner portion and the outer portion of the ring shaped body, wherein the lip has the carbon based coating disposed thereon and the bottom surface does not have the carbon based coating (as shown in Fig. 12).

Claims 2, 3, 6, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable United States Patent Application No. 2013/0308681 to Yamawaku in view of United States Patent Application No. 2011/0006037 to Satoh et al, as per the 103 rejection above, and in further view of United States Patent No. 8382942 to Hatamura et al.
The teachings of Yamawaku in view of Satoh are relied upon as set forth in the above 103 rejection.
In regards to Claims 2, 3, 6, 10, 11 and 14, Yamawaku in view of Satoh do not expressly teach the inner portion is more conductive than the outer portion or that the inner portion of the ring shaped body is formed from a silicon containing material and the outer portion of the ring shaped body is formed from quartz, or that the inner portion of the ring shaped body is separable from the outer portion of the ring shaped body.
Hatamura teaches a ring 560, 580 Fig. 7, where the ring lip is formed by an inner portion/secondary focus ring 580 and the outer ring portion 580/focus ring is formed outside of the lip portion, the inner portion being form of a silicon material (Col. 8 lines 5-8) and the focus ring or outer ring portion is made out of quartz (Col. 2 lines 55-60), the ring thus having an inner portion that is more conductive than the outer portion, the inner and outer ring portions that have mating surfaces (Col. 7 lines 48-61), such that they are implicitly separable from each other (Col. 7 line 42-Col. 8 line 16). Hatamura further teaches that the inner and outer focus rings creates a focus ring that reduces the erosion from plasma processing of the focus ring such that the backside surface of the substrate has reduced deposition of material (Col. 1 line 20-Col. 2 line 15)
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamawaku in view of Satoh with the two part, separable ring of Hatamura. One would be motivated to do so in order to reduce the erosion from plasma processing of the focus ring such that the backside surface of the substrate has reduced deposition of material. See MPEP 2143, Motivation A. 
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a ring analogous to that of Yamawaku in view of Satoh out of silicon and quartz respectively, as taught by Hatamura, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claims 2, 3, 6, 10, 11 and 14 as the inner portion (or lip of Yamawaku) would be made out of silicon and the outer portion would be made out of quartz.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0308681 to Yamawaku in view of United States Patent Application No. 2011/0006037 to Satoh et al, as per the 103 rejection above, and in further view of United States Patent Application No. 2013/0168020 to Hashiguchi et al.
The teachings of Yamawaku in view of Satoh are relied upon as set forth in the above 103 rejection.
In regards to Claims 4 and 12, Yamawaku in view of Satoh does not expressly teach that the carbon based coating on the inner top surface is about 10 times to about 30 times denser than a coating formed on the outer top surface.  
Hashiguchi teaches that a protective film 50 Fig. 2 can be placed only on the inner top surface (as the focus ring is undesirably etched at the inner portion vs. an outer portion) and has a density of 90% or more and 100% or less with a thickness of 10-200 micrometers [0037-0044, 0020-0047] to protect the focus ring and that if there are a lot of voids, or a less dense film, the film lifetime is reduced as plasma attack progresses from the voids such that the film density is a result effective variable for improving focus ring lifespans [0039-0040].
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, knowing that the inner portion of the focus ring would have greater plasma damage and that the density of the coating can be improved by a more dense film, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the film of Yamawaku in view of Satoh by increasing the density of the carbon coating at the inner portion of the focus ring that would improve the lifetime of the coating such that the density of the film could be 10-30X more dense than the outer top surface as it is known that the density is a result effective variable in improving film lifetime. See MPEP 2143, Motivation A. 
The resulting apparatus fulfills the limitations of the claim, as it is broadly recited, and placing the coating only on the inner top surface of the ring would have the outer top surface of the ring with a much less denser coating as it would be without density.
Furthermore, as it is known that density changes the film lifetime as per the teachings of Hashiguchi, and because it is known that the thickness of the coating is thicker at the inner lip as per the teachings of Yamawaku in view of Satoh, and erosion happens at the inner periphery of the ring (as per the teachings of the coating of Hashiguchi only at the inner lip), it would be obvious to one of ordinary skill in the art, before the effective filing date, to make the inner top surface more protected, by thickness as per the primary teachings of Yamawaku and by density as well, as per the teachings of Satoh, as per the teachings of Hashiguchi. One would be motivated to do so to have greater protection at the inner top surface of the ring. See MPEP 2143, Motivation A. 
Furthermore, as Yamawaku in view of Satoh teaches steps of heating and densifying the coating onto the surface of the focus ring, and as Hashiguchi teaches that the density of the film improves the lifetime of the film, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the coating to make it as dense as possible, such that making the coating 10-30X density, thus fulfilling the limitation of the claims.

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716 
                                                                                                                                                                                                       /Jeffrie R Lund/Primary Examiner, Art Unit 1716